OPINION OF THE COURT BY
WILDER, J.
Defendant, having been convicted of violating Section 1068. of the Revised Laws, brings up a bill of exceptions in which the *163only question raised is the right of a deputy county attorney to appear for the Territory in a criminal case.
C. R. Hemenway, Attorney General, for the Territory.
Carl S. Smith for defendant.
We find no merit in the exceptions.
Section 90 of the County Act, S. L. 1905, Act 39, provides that the county attorney or his deputy shall “attend the circuit court in and for said county and conduct on behalf of the people all prosecutions therein for offenses against the laws of the Territory of Hawaii.” Defendant contends that it is uncertain whether the “people” referred to mean the people of the Territory or of the county, bat that in any event the Territory is not meant. This court, however, in County of Oahu v. Whitney, 17 Haw. 174, 187, has already construed the phrase “on behalf of the people” to mean “on behalf of the Territory.”
Exceptions overruled.